                              Case 2:21-cv-00340-MCE-DB Document 15 Filed 04/06/21 Page 1 of 2


                         1 WILKE FLEURY LLP
                           GEORGE A. GUTHRIE (SBN 201263)
                         2 gguthrie@wilkefleury.com
                           KATHRYNE E. BALDWIN (SBN 311052)
                         3 kbaldwin@wilkefleury.com
                           400 Capitol Mall, Twenty-Second Floor
                         4 Sacramento, California 95814
                           Telephone: (916) 441-2430
                         5 Facsimile:   (916) 442-6664

                         6 Attorneys for Plaintiff FPI MANAGEMENT, INC.

                         7                                  UNITED STATES DISTRICT COURT

                         8                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                         9 FPI MANAGEMENT, INC.,                                Case No. 2:21-cv-00340-MCE-DB

                     10                        Plaintiff,                       ORDER ON FPI MANAGEMENT, INC.’S
                                                                                MOTION FOR LEAVE TO FILE AN
                     11                  v.                                     AMENDED COMPLAINT

                     12 DB INSURANCE CO., LTD.; and Does 1                      Hon. Morrison C. England, Jr.
                        through 25,                                             Date:   May 13, 2021
                     13                                                         Time:   2:00 p.m.
                                    Defendants.                                 Crtrm.: 7
                     14

                     15                                                         Trial Date:            Not Yet Set

                     16
                                         Plaintiff FPI MANAGEMENT, INC.’s motion for leave to file an amended complaint
                     17
                             (ECF No. 11) is GRANTED. Not later than ten (10) days following the date this Order is
                     18
                             electronically filed, Plaintiff is directed to file its Amended Complaint. Defendants’ Motion to
                     19
                             Dismiss (ECF No. 5) and Plaintiff’s Ex Parte Application to Continue resolution of the Motion to
                     20
                             Dismiss (ECF No. 12) are DENIED as moot.
                     21
                                         IT IS SO ORDERED.
                     22

                     23
                             Dated: April 6, 2021
                     24

                     25

                     26

                     27

                     28
W IL K E F L EUR Y LLP
 ATTORNEYS AT LAW            2735386.1                                                    Case No. 2:21-cv-00340-MCE-DB
    SACRAMENTO
                                 ORDER ON FPI MANAGEMENT, INC.’S MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                              Case 2:21-cv-00340-MCE-DB Document 15 Filed 04/06/21 Page 2 of 2


                         1                                           PROOF OF SERVICE

                         2                                       FPI v. DB Insurance Co., LTD
                                                                Case No. 2:21-cv-00340-MCE-DB
                         3
                             STATE OF CALIFORNIA, COUNTY OF SACRAMENTO
                         4
                                At the time of service, I was over 18 years of age and not a party to this action. I am
                      5 employed in the County of Sacramento, State of California. My business address is 400 Capitol
                        Mall, Twenty-Second Floor, Sacramento, CA 95814.
                      6
                                On March 29, 2021, I served true copies of the following document(s) described as
                      7 [PROPOSED] ORDER ON FPI MANAGEMENT, INC.’S MOTION FOR LEAVE TO FILE
                        AN AMENDED COMPLAINT on the interested parties in this action as follows:
                      8
                        Spencer A. Schneider, Esq.                       Attorneys for Defendant:
                      9 Karen E. Adelman, Esq.                           DB Insurance Co., LTD
                        Berman Berman Berman Schneider & Lowary,
                     10 LLP
                        11900 West Olympic Blvd., Ste. 600
                     11 Los Angeles, CA 90064-1151
                        Tele: 310-447-9000
                     12 Fax: 310-447-9011
                        email: saschneider@b3law.com
                     13 keadelman@b3law.com

                     14         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                        document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case who
                     15 are registered CM/ECF users will be served by the CM/ECF system. Participants in the case who
                        are not registered CM/ECF users will be served by mail or by other means permitted by the court
                     16 rules.

                     17        I declare under penalty of perjury under the laws of the United States of America that the
                        foregoing is true and correct and that I am employed in the office of a member of the bar of this
                     18 Court at whose direction the service was made.

                     19                  Executed on March 29, 2021, at Sacramento, California.
                     20

                     21                                                                /s/ Mya Tran
                                                                                 Mya Tran
                     22

                     23

                     24

                     25

                     26

                     27

                     28
W IL K E F L EUR Y LLP       2735386.1                                                    Case No. 2:21-cv-00340-MCE-DB
 ATTORNEYS AT LAW
    SACRAMENTO
                                 [PROPOSED] ORDER ON FPI MANAGEMENT, INC.’S MOTION FOR LEAVE TO FILE AN AMENDED
                                                                  COMPLAINT
